PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Colvin et al.
Application No. 15/509,630
Filed: March 08, 2017
For: OXIDATION RESISTANT NATURAL RUBBER AND A METHOD FOR ITS PRODUCTION
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed May 03, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice to File Corrected Application Papers (Notice), mailed August 03, 2020.  The Notice set a period for reply of two (2) months from the mail date of the Notice.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.   Accordingly, the application became abandoned on October 04, 2020.  A Notice of Abandonment was mailed on December 15, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of  Replacement drawings, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay. 

This application is being forwarded to the Office of Data Management (ODM) for action on the merits commensurate with this decision.



	



/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions